Name: Commission Regulation (EC) No 1129/2002 of 27 June 2002 fixing the derived intervention prices for white sugar for the 2002/03 marketing year
 Type: Regulation
 Subject Matter: prices;  marketing;  beverages and sugar;  EU finance
 Date Published: nan

 Avis juridique important|32002R1129Commission Regulation (EC) No 1129/2002 of 27 June 2002 fixing the derived intervention prices for white sugar for the 2002/03 marketing year Official Journal L 169 , 28/06/2002 P. 0022 - 0022Commission Regulation (EC) No 1129/2002of 27 June 2002fixing the derived intervention prices for white sugar for the 2002/03 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 2(4) thereof,Whereas:(1) Regulation (EC) No 1260/2001 fixes the intervention price for white sugar for non-deficit areas at EUR 63,19/100 kg for the 2001/02 to 2005/06 marketing years.(2) Article 2(1)(b) of Regulation (EC) No 1260/2001 provides that derived intervention prices for white sugar are to be fixed for each deficit area each year. When those prices are fixed, account is to be taken of the regional variations in the price of sugar, which, given a normal harvest and free movement of sugar, may be expected to occur under natural conditions of price formation on the market and in view of experience gained and the costs of transporting sugar from surplus areas to deficit areas.(3) To establish whether an area is a deficit area, projections should be made based on the data returned by the Member States relating both to the current marketing year as regards consumption trends, and to the prospects for the coming marketing year as regards developments in available production. As a result, areas should be recognised as deficit areas only where the projections clearly indicate that a deficit is likely to occur.(4) On this basis, the areas of production in Ireland, the United Kingdom, Spain, Portugal and Finland are likely to be deficit areas.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The derived intervention prices for white sugar in the deficit areas of the Community shall be:(a) EUR 64,65/100 kg for all areas in Ireland and the United Kingdom;(b) EUR 64,65/100 kg for all areas in Portugal;(c) EUR 64,65/100 kg for all areas in Finland;(d) EUR 64,88/100 kg for all areas in Spain.Article 2This Regulation shall enter into force on 1 July 2002.It shall apply for the 2002/03 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.